COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-315-CV





ROBERTO DIAZ-ROHENA, M.D.	APPELLANT



V.



CYNTHIA S. MELTON	APPELLEE



------------



FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Roberto Diaz-Rohena, M.D. attempts to appeal from the trial court’s denial of his motion to dismiss with prejudice the claims of Appellee Cynthia S. Melton.  Appellant’s trial-court motion to dismiss had alleged that Appellee’s expert report was not legally sufficient and did not meet the statutory good faith requirement under Texas Civil Practices and Remedies Code section 74.351.
(footnote: 2)  Appellee filed a motion to dismiss this appeal for want of jurisdiction, and Appellant filed a response.

This court recently held that we lacked jurisdiction over an interlocutory appeal of an order denying a motion to dismiss based on the inadequacies of a section 74.351 expert report because such an order is not appealable under Texas Civil Practice and Remedies Code section 51.014 and no other statute gives us jurisdiction.
(footnote: 3)  Accordingly, we have no jurisdiction over this appeal.  Therefore, we grant Appellee’s motion and dismiss this appeal for want of jurisdiction.





ANNE GARDNER

JUSTICE



PANEL B:	HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  January 25, 2007

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:Tex. Civ. Prac. & Rem. Code Ann.
 § 74.351 (Vernon Supp. 2006).


3:Jain v. Stafford
, No. 2-06-00250-CV, 2006 WL 3627140, at *2 (Tex. App.—Fort Worth Dec. 14, 2006, no pet. h.); 
see also 
Tex. Civ. Prac. & Rem. Code Ann.
 §
 51.014 (Vernon Supp. 2006).